DETAILED ACTION
This is in response to application filed on July 23rd, 2019 in which claims 1-17 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to product of a spacer fabric, classified in D04B 21/14.
II. Claim 17, drawn to method of making the spacer fabric, classified in D10B 2401/04.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product does not require the core to be nonconductive nor the strip to be flexible as in the process, but furthermore the product does not require two transversely spaced cloth layers to be largely formed of the second yarns as in the process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Andrew Wilford on 10/22/2020 a provisional election was made without traverse to prosecute the invention of the spacer fabric product, Claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 7/23/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a typo for citation #2--as best understood, citation #2 by Getzner should read 2012139142.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
Page 3 Line 12 “above-given disadvantages” is unclear as the preceding background of the invention, as best understood, did not distinctly indicate disadvantages; is applicant indicating that the new functionality of being within a battery housing is not in the background and therefore overcomes the disadvantage of not being utilized in such a manner?
Page 8 Lines 9-12 “the yarns provided with the wrapping can be flattened between rolls prior to processing, i.e. particularly knitting, in which case the spacer yarns are given an approximately oval cross-sectional shape”-- confirmation is requested that “the yarns” recited have already been wrapped before flattening, such as Fig. 4C
Page 8 Lines 12-17 “by virtue of such an oval, flatly pressed cross section, the structure of the first spacer yarns is stabilized on the one hand and, on the other hand, the flexibility in the spacer fabric formed is reduced.  In particular, this can prevent the spacer yarns from twisting or the wrapping from twisting relative to the core””-- clarification is requested how flexibility is reduced after flattening; for example, as best understood, a metal rod is less flexible than a metal strap/strip, and therefore flattening would increase flexibility; confirmation is requested that applicant is defining flexibility as the reduction in twisting such as the spacer yarn twisting and the wrapping twisting relative to the core (Lines 15-17)?
Minor typographical error page 10 Line 11 “wrapping ;,” should have the comma deleted
Page 10 Line 26-page 11 Line 2 needs review whether there is a transition term missing between “thickness, the other spacer yarns 2b”, such as the term ”while”
Page 12 Line 21 “5and” is missing a space
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 “not circular” is not in the specification; current support in the specification is only page 8 “approximately oval”; examiner recommends utilizing the language in the specification or updating the specification accordingly
Claim Objections
Claim(s) 2-7 is/are objected to because of the following informalities: 
Claim 2 Lines 1-2 “the wrapping” should read “the helical wrapping” for proper antecedent basis
Typographical error Claim 2 Line 3 “bing” should read “being”
Claim 3 Lines 1-2 “the strip” should read “the metallic strip” for proper antecedent basis
Claim 4 Lines 1-2 “the wire” should read “the flattened wire” for proper antecedent basis
Claim 5 Lines 1-2 “the strip” should read “the metallic strip” for proper antecedent basis
Claim 5 Line 3 “the yarn” Should read “the core yarn” for proper antecedent basis
Claim 6 Lines 1-2 “the strip” should read “the metallic strip” for proper antecedent basis
Claim 7 Lines 5-6 needs review
Line 5 ends in a period though Claim 7 continues with Line 6
However, it is unclear if applicant intended to delete Line 6, especially as the recitation of Line 6 “wherein the second spacer yarns are monofilaments” seems repetitive of Claim 7 Line 3 “second monofilament spacer yarns”
Claim 7 Line 6 “the second spacer yarns” should read “second monofilament spacer yarns” for proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 14-16 is/are rejected under U.S.C. 112(b).
Claims 14-16 are unclear and therefore renders the claim indefinite.  It is unclear whether 1) the applicant meant for Claims 14-16 to be a combination claim of the subcombination Claims 1-13, or 2) the applicant meant for Claims 14-16 to be a spacer fabric product claim configured for certain use, or 3) whether Claims 14-16 are meant to be use claims.  For purposes of restriction and compact prosecution, Claims 14-16 are interpreted as product claims reciting intended use.  However, should Claims 14-16 be method claims, they will be withdrawn as directed to a non-elected invention.  Furthermore, should Claims 14-16 be method claims, examiner notes that Claims 14-16 currently are use claims with no steps and therefore indefinite.  See MPEP 2173.05(q) “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.” Reciting steps could be terms such as “connecting the spacer fabric to an electrical component.” 
Claim 16 recites the limitation "the electrical component" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 depends on Claim 14, but “electrical component” was established in Claim 15.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 16 will be interpreted as depending on Claim 15
For purposes of prosecution, Claims 14-16 are interpreted to be product claims reciting intended use.  Should Claims 14-16 be clarified to be method claims, Claims 14-16 will be withdrawn as part of a non-elected invention
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (DE 102006038612), herein Mueller, in view of Lin (US Publication 2019/0218690).
Regarding Claim 1, Mueller teaches a spacer fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; [0001] "invention relates to a knitted spacer fabric") comprising:
two transversely spaced cloth layers (see Fig. 1; [0001] "spacer fabric consisting of two knitted fabric layers that are spaced essentially parallel to one another", where they are transverse in that they extend in a length); and
first spacer yarns (16) that bridge and transversely connect the cloth layers and that are each formed by a metal or having a metallic layer (see Fig. 1; [0001] "spacer fabric consisting of…pile layer of spacer threads that run back and forth between the knitted fabric layers and connect them to one another"; [0020] “pile layer 21 made of spacer threads 14, 16”; [0020] "second spacer threads 16 are to be understood as conductor threads"; [0008] “conductor threads, i.e. in particular of metal threads”).

Mueller does not explicitly first yarns each formed by a core yarn and a helical wrapping made of metal or having a metallic layer.

Lin teaches first yarn formed by a core yarn and a helical wrapping made of metal or having a metallic layer (see Fig. 1 embodiment; [0020] "signaling yarn 1 comprises…sheet conductor 12 enlacing a surrounding surface of the staple fiber 11 in a spiral extending manner").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller’s conductor yarns 16 with Lin’s conductor yarns 1 in order to avoid foreign-body sensations ([0005]), especially as they are in the same art and purpose and providing heat to the user (Mueller [0005] and Lin [0003]). 
Regarding Claim 2, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Lin further teaches wherein the wrapping is formed of metallic strip having a width and a thickness (see Figs. 1 and 4 for strip; [0037] ""length and a width of the cross section of the sheet conductor are approximately 4X and X/5 respectively, wherein X is a diameter of the circular cross-section of the conductive wire 12'.  The conductive wire 12' is rolled by a rolling mill to form the sheet conductor 12"),
a ratio of the width to the thickness being at least 5:1 (see Fig. 4; 4x by x/5 is at least 5:1).
Regarding Claim 3, modified Mueller teaches all the claimed limitations as discussed above in Claim 2.
Lin further teaches wherein the strip is flattened wire (see Fig. 4; [0037] "conductive wire 12' is rolled by a rolling mill to form the sheet conductor 12").
Regarding Claim 4, modified Mueller teaches all the claimed limitations as discussed above in Claim 3.
Lin further teaches wherein the wire is of copper or has a coating of copper ([0033] "material of the sheet conductor is alloy, such as copper-tin alloy").
Regarding Claim 5, modified Mueller teaches all the claimed limitations as discussed above in Claim 2.
Lin further teaches wherein the strip is wound helically around the core yarn and forms a plurality of spaced turns between which the yarn is exposed (see Fig. 1 at least for exposed; [0020] "signaling yarn 1 comprises…sheet conductor 12 enlacing a surrounding surface of the staple fiber 11 in a spiral extending manner").
Regarding Claim 6, modified Mueller teaches all the claimed limitations as discussed above in Claim 5.
Lin seems to teach wherein the strip covers 30% to 95% of the core yarn (see Fig. 1; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the illustration indicates a coverage within such a range; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the coverage and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Lin discloses the general conditions of the claimed invention except for the express disclosure of the range of coverage.  Therefore, it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the coverage within such a range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s coverage, if necessary, to be of the range recited, based on intended use such as the desired stretching resistance ([0025]) as is further known in the art (see extrinsic evidence Karayianni et al USPN 7413802).
Regarding Claim 7, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Mueller further teaches second monofilament spacer yarns that also bridge and transversely connect the cloth layers but that are of different construction from the first yarns (see Fig. 1; [0001] "spacer fabric consisting of…pile layer of spacer threads that run back and forth between the knitted fabric layers and connect them to one another"; [0020] "first spacer threads 14 being understood as monofilaments made of plastic material, while the second spacer threads 16 are to be understood as conductor threads…the metal threads 16 in the pile layer 21 are made, in particular, from multi-filament strands", where both the material and filament compositions are different),
wherein the second spacer yarns are monofilaments ([0020] "first spacer threads 14 being understood as monofilaments”).
Regarding Claim 9, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Mueller further teaches wherein the cloth layers and first and second spacer yarns are knitted (see Fig. 1; [0020] "knitted spacer fabric 11 with an upper knitted layer 12 and a lower knitted layer 13 as well as a pile layer 21 made of spacer threads 14, 16", where 14 , 16 are knitted in that they form a pile layer).
Regarding Claim 13, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Lin further teaches wherein the first spacer yarns have a cross-sectional shape that is not circular (see Figs. 1 and 4 for strip; [0037] ""length and a width of the cross section of the sheet conductor are approximately 4X and X/5 respectively, wherein X is a diameter of the circular cross-section of the conductive wire 12'.  The conductive wire 12' is rolled by a rolling mill to form the sheet conductor 12"; as Lin teaches a wrapping with a non-circular cross-sectional shape, and the wrappings are of the first spacer yarns, then the first spacer yarns have a non-circular cross-sectional shape).

Claim(s) 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (DE 102006038612), herein Mueller, in view of Lin (US Publication 2019/0218690), as applied to Claim(s) 1-7, 9, and 13 above, further in view of Karayianni et al (USPN 7413802), herein Karayianni.
Regarding Claim 8, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Modified Mueller does not explicitly teach wherein the core yarn is a multifilament yarn.

However, Mueller before modification was of multifilament ([0020] "the metal threads 16 in the pile layer 21 are made, in particular, from multi-filament strands");
and Lin does teach a nylon core of staple yarn ([0028] "material of the staple fiber is selected from...polyamides").

Karayianni teaches wherein a nylon core yarn is a multifilament yarn (Col. 10 Lines 27, 30-32 "textile fiber member...may be continuous filament or staple yarns selected from multifilament flat yarns"; see Fig. 1; Col. 13 Lines 60-61 "inelastic textile fiber core 12 having two strands 14, 16 of nylon multi-filament yarns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller’s staple core, provided by Lin, to be of multifilament as taught by Karayianni, especially as they are the same material (nylon/polyamide) in order for cheaper manufacturing, as multifilament core requires less processing than staple core.
Regarding Claim 11, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Lin does not explicitly teach wherein the core yarn has a fineness between 50 dtex and 150 dtex.
However, Lin does teach an elastic core ([0028] "material of the staple fiber is selected from…elastic fibers").

Karayianni teaches wherein an elastic core yarn has a fineness between 50 dtex and 150 dtex (Col. 14 Lines 16, 18-19 "Example...composite yarn was made by wrapping a 78 decitex (dtex) elastic core made of Lycra spandex yarn").
As such, modified Mueller teaches all of the elements of the instant invention as discussed in detail above except providing the specific fineness of the core yarn.  Although modified Mueller does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified the core by making the fineness in such a range. Such modification would be considered a mere choice of a commonly used design, in the conductive yarn art, to make an elastic core of the fineness range recited on the basis of its suitability for the intended use. In other words, the use of such a fineness range would have been an "obvious to try" approach because the use of such a known design for an elastic core is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, if necessary, with the fineness of Karayianni especially as the cores are of the same material (elastic) and as such a fineness is known for conductive yarn with elastic core as taught by Karayianni in order to perform functions as a conductive yarn ([0025] Lin and Karayianni Col. 14 Lines 26-27).
Regarding Claim 12, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
Lin does not explicitly teach wherein the wrapping has a cross-sectional area of between 200 um2 and 10,000 um2.
However, Lin does teach a conductive wrapping ([0027] "material of the sheet conductor is alloy, such as...copper-tin alloy").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the wrapping and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
	
Nevertheless, Karayianni teaches wherein the conductive wrapping has a cross-sectional area of between 200 um2 and 10,000 um2 (Col. 6 Lines 53, 57-59 "functional substantially planar filament...produced after slitting a continuous film to an appropriate width"; Col. 7 Lines 5, 8-9 "example of functional materials include...electrical function (e.g., electrical conductivity)"; Col. 11 Lines 46-48 "planar filament can, for example, have widths from about 0.1 mm to about 7 mm and thicknesses from about 0.005 mm to about 0.3 mm").
As such, modified Mueller teaches all of the elements of the instant invention as discussed in detail above except providing the specific cross-sectional area of the wrapping.  Therefore, although modified Mueller does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified the wrapping’s cross-section to be in such a range, if necessary. Such modification would be considered a mere choice of a commonly used design, in the conductive yarn art, to make a wrapping’s cross-section of the range recited on the basis of its suitability for the intended use. In other words, the use of such a cross-sectional range would have been an "obvious to try" approach because the use of such a known design for a wrapping is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, if necessary, with the cross-sectional range of Karayianni especially as Karayianni shows this is a known cross-sectional area for wrappings in order to provide functions as a conductive yarn ([0025] Lin and Karayianni Col. 14 Lines 26-27).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (DE 102006038612), herein Mueller, in view of Lin (US Publication 2019/0218690), as applied to Claim(s) 1-7, 9, 13 above, further in view of Rabe (US Publication 2013/0087462).
	Regarding Claim 10, modified Mueller teaches all the claimed limitations as discussed above in Claim 1.
	Mueller does not explicitly teach wherein a total thickness of the spacer fabric is between 1 mm and 20 mm.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the spacer fabric thickness and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
	
	Nevertheless, Rabe teaches wherein a total thickness of the spacer fabric is between 1 mm and 20 mm ([0046] "resulting spacer textile has…thickness of 1.10mm").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller’s thickness, if necessary, to be that as taught by Rabe for intended use, such as being an effective sheath ([0026], [0032]).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (DE 102006038612), herein Mueller, in view of Lin (US Publication 2019/0218690).
Regarding Claim 14, Mueller in view of Lin teaches use of the spacer fabric of Claim 1 as a heat conduction layer (as best understood, Claims 14-16 are product claims reciting intended use; it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; as such, see aforementioned rejection of Claim 1; Modified Mueller teaches the spacer fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of use; furthermore, modified Mueller teaches Claim 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of being used as a heat conduction layer, especially in light of Mueller and Lin both teach providing heat to a user in Mueller [0005] and Lin [0003]).
Regarding Claim 15, modified Mueller teaches all the claimed limitations as discussed above in Claim 14.
Mueller further teaches wherein the spacer fabric is connected to an electrical component (as best understood, Mueller teaches the spacer fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being connected to an electrical component, especially in light of [0005] "at least one of the knitted layers contains a proportion of conductor threads...heating effect can take place by external heat supply to the conductor threads").
Regarding Claim 16, modified Mueller teaches all the claimed limitations as discussed above in Claim 15.
Mueller further teaches wherein the spacer fabric is in a gap between a housing wall and the electrical component (as best understood, Mueller teaches the spacer fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being between a housing wall and electrical component in intended use as recited, especially as such an intended use is known in the art, see extrinsic evidence Rabe et al US Publication 2013/0087462 such as Figs. 1-3; abstract "the invention relates…to the use of the spacer textile (1)…as at least in part sheathing of an electrode (13…)"; [0059] "to avoid a corresponding contact between the electrode 13 and the component 14, a spacer 20 is provided"; [0056] "electroplating bath 11", where spacer textile 1/spacer 20 is the spacer fabric, housing wall is of bath 11, and electrical component is electrode 13; where existence of 1/20 between 13 and 11 indicates 1/20 filling a gap).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Girlich (DE 102005023594) directed to spacer with metal spacer thread; Esteves de Sousa Fangueiro et al (US Publication 2013/0045651); Sytz (USPN 6755052), Loeffler (USPN 5651847), Mueller (EP 318949), Mueller (DE 102008046437), Unger (DE 102005050405), Schreiber et al (DE 4218860), Huang et al (EP 2775018) directed to a spacer fabric with two different spacer yarns; Spillane et al (USPN 5385036) directed to spacer with two pile yarns as spacer threads; Berger et al (USPN 7871945) directed to a PET core spatially conductively wrapped, seemingly with a flat sheet; Webber et al (USPN 3472289), Honma et al (US Publication 2012/0225275) directed to fibre core spatially wrapped with conductive yarn; Verstraeten et al (USPN 6957525), Laborie (USPN 49666637) also directed to core spatially wrapped with conductive yarn; Jawahar et al (US Publication 2006/0218778) directed to a core filament wrapped with conductive filament as a sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732